              Case 8:18-cv-01235-PX Document 33 Filed 05/06/20 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

JAMES HENRY FOWLER-BEY,                                   *

Petitioner                                                *

v                                                         *              Civil Action No. PX-18-1235

CALVIN JOHNSON,                                           *

Respondent                                      *
                                               ***
                                        MEMORANDUM OPINION

         Pending before the Court is James Henry Fowler-Bey’s Petition for habeas corpus

challenging his 1995 state conviction for murder.1 ECF No. 1. Respondent contends that the

claims are both time-barred and unexhausted. ECF No. 11. The court finds no need for an

evidentiary hearing. See Rule 8(a), Rules Governing Section 2254 Cases in the United States

District Courts and Local Rule 105.6 (D. Md. 2018). Because Fowler-Bey has not exhausted the

claims, the Petition must be dismissed without prejudice.

         I.       Background

         On December 15, 1994, Fowler-Bey was convicted in the Circuit Court for Prince George’s

County of first-degree murder, attempted first-degree murder, and use of a handgun in the

commission of a crime of violence. ECF No. 11-1. On March 9, 1995, Fowler-Bey was sentenced

to life plus 60 years’ imprisonment. Id. His conviction and sentence were affirmed by the

Maryland Court of Special Appeals on November 22, 1995, with the Court’s mandate issuing on

December 22,1995. Id. Fowler-Bey did not file a petition for writ of certiorari in the Maryland


1 The petition, invoking 28 U.S.C. § 2241, was originally filed in the United States District Court for the District of
Louisiana , the jurisdiction in which Fowler-Bey is currently confined. ECF No. 1. That court properly reconstrued
the matter as a petition filed pursuant to 28 U.S.C. § 2254 because Fowler-Bey was challenging his Maryland state
court conviction. The case was transferred to this Court as a result. ECF No. 5.
           Case 8:18-cv-01235-PX Document 33 Filed 05/06/20 Page 2 of 6



Court of Appeals. Id. Fowler-Bey also filed a motion with the Circuit Court to modify or reduce

his Sentence which remained open. ECF No. 11-1 at 15.

       In post-conviction proceedings, Fowler-Bey asserted that his trial counsel provided

ineffective assistance based on an array of alleged trial errors. ECF No. 1 at 2-3. Fowler-Bey also

claimed to be actually innocent and that the State committed Brady violations in failing to disclose

exculpatory evidence. See Brady v. Maryland, 373 U.S. 83 (1963); Id. at 3. On August 2, 2002,

the Circuit Court denied the post-conviction petition, and on March 5, 2003, the Court of Special

Appeals denied Fowler-Bey’s application for leave to appeal. ECF No. 11-1 at 13.

       Fowler-Bey next filed a Motion to Alter or Amend Judgment, arguing that his conviction

should be vacated on actual innocence grounds. ECF No. 1 at 3. That motion was also denied.

ECF No. 11-1 at 13.

       On December 19, 2016, Fowler-Bey moved to “dismiss the indictment,” contending that

the Circuit Court lacked jurisdiction to hear his claims. ECF No. 11-1 at 18, 12-1 at 3. The Circuit

Court denied the motion on February 10, 2018. ECF No. 11-1 at 18. Fowler-Bey did not appeal

this decision.

       On March 12, 2018, Fowler-Bey filed the presently pending Petition. ECF No. 1. In

summary, Fowler-Bey contends that his status as a Moorish American insulates him from any

prosecution. He more particularly sets out four grounds for relief:

               Ground One: Violations of the Constitution for the United States of
       America limited the federal or state government and reaffirms in the Bill of Rights
       that sovereignty rests with We the People and the sovereign (Moore) states, not the
       federal government. The 1st, 9th and 10th Amendment states that any powers or
       authority not delegated specifically to the federal government were explicitly
       reserved to the people and the States….
               Ground Two: The violation of Involuntary Servitude Slavery against
       Petitioner sovereign, private status of original article of amendment 13th with 2
       sections denying Moorish American National property because 4th Amendment
       Privacy Rights and Original XIII Amendment, Section XII of the Republic

                                                 2
           Case 8:18-cv-01235-PX Document 33 Filed 05/06/20 Page 3 of 6



        Constitution (Zodiac) Sect 12: The traffic in slaves with Africa is hereby forever
        prohibited on pain of death and the forfeiture of all the rights, property, not U.S.
        citizens….
                 Ground Three: Violations of Petitioner unalienable natural rights secured
        within the Bill of Rights (1791) I thru X Amendments and Charter Number Three
        states all natural rights are due to provide men/and women of free national standards
        are encompassed within the sphere of this giant document who proclaim to be
        Moorish American citizens by birth, clauses appropriate by this government
        respecting rights of citizens under the National Cons…..
                 Ground Four: Violations of Article VI of the Constitution for the United
        States of America because all debts contracted and engagements entered into before
        the adoption of this Constitution, shall be as valid against the United Sates under
        this Constitution as under the Confederation of the Great Zodiac Constellations-
        Universal Law of Peace and Untied States Constitution Article III, Section (1) and
        Section (2)….

Id., pp. 6-8.

        Because Fowler-Bey’s motion for sentence reconsideration appeared still pending in the

Circuit Court, this Court issued a stay in this matter until the resolution of Mitchell v Green, 922

F.3d 187 (4th Cir. 2019). The United States Court of Appeals for the Fourth Circuit was called

upon in Mitchell to decide whether the one-year limitation period for filing habeas corpus petitions

pursuant 28 U.S.C. § 2254 was tolled during the pendency of a timely filed motion to modify a

sentence in Circuit Court. Id. On April 17, 2019, the Fourth Circuit held that that a motion to

reduce sentence under Maryland Rule 4-345 tolls the one-year limitations period. Mitchell, 922

F.3d at 195. This Court, therefore, directed Respondent to address the impact of Mitchell on the

viability of Fowler-Bey’s claims. ECF No. 31. Respondent maintains that even if the petition

were timely filed, the claims are unexhausted and, and so the Petition must be dismissed on this

ground. ECF No. 32. Fowler-Bey did not respond.

II.     Analysis

        Before this court may consider the merits of claims raised under 28 U.S.C. § 2254

challenging the validity of a state court conviction, the Petitioner must first exhaust his claims in



                                                 3
          Case 8:18-cv-01235-PX Document 33 Filed 05/06/20 Page 4 of 6



state court. See 28 U.S.C. § 2254(b) and (c); see also Preiser v. Rodriguez, 411 U.S. 475, 491

(1973). This exhaustion requirement is satisfied by seeking review of the claim in the highest state

court with jurisdiction to consider it. For a person convicted of a criminal offense in Maryland,

this may be accomplished either on direct appeal or in post-conviction proceedings.

       To exhaust a claim on direct appeal, the petitioner must present his claims to the Maryland

Court of Special Appeals, if permitted. If the appeal is denied, the petitioner must petition the

Maryland Court of Appeals for certiorari. See Md. Cts. & Jud. Proc. Code Ann., § 12-201 and §

12-301.

       If the claim is not appropriate for direct appeal, the petitioner must exhaust the claim

through state post-conviction proceedings. A post-conviction petition is filed in the Circuit Court

of conviction, and if unsuccessful, the petitioner must seek leave to appeal to the Court of Special

Appeals. See Md. Crim. Proc. Code Ann. § 7-109. If the Court of Special Appeals denies the

application, there is no further review available and the claim is exhausted. See Md. Cts. & Jud.

Proc. Code Ann., § 12-202. However, if the application is granted but relief on the merits of the

claim is denied, the petitioner must file a petition for writ of certiorari to the Maryland Court of

Appeals. See Williams v. State, 292 Md. 201, 210-11 (1981).

       In the Petition before this Court, Fowler-Bey grounds his arguments in his status as a

Moorish American and invokes a vast compendium of sources to support his claim that he could

not be prosecuted for any criminal offenses. Nothing in the record reflects that Fowler-Bey ever

raised these claims either on direct appeal or in his post-conviction proceedings. To the extent

Fowler-Bey’s most recent “motion to dismiss indictment,” (ECF No. 12-1), in which he challenged

the jurisdictional bases to prosecute him, relies on similar reasoning to the claims presented here,




                                                 4
           Case 8:18-cv-01235-PX Document 33 Filed 05/06/20 Page 5 of 6



he never appealed the denial of the motion. ECF No. 11-1. This Petition, therefore, must be

dismissed as unexhausted.

       Alternatively, even if the Court were to reach the Petition on its merits, the claim likely

fails. At bottom, Fowler-Bey contends that the trial court lacked jurisdiction over his person

because he is Moorish American, relying on the “Zodiac Constitution (Nature’s Law)” and Scott

v. Sandford, 60 U.S. 393 (1857). ECF No. 1, 15, 20. This argument has been uniformly rejected.

See El v. Mayor New York, No. 13-CV-4079 (SLT) (CLP), 2014 WL 4954476, at *5 (E.D. N.Y.

Sept. 30, 2014) (citation omitted); see Bond v. N.C. Dep’t of Corr., No. 3:14-cv-379-FDW, 2014

WL 5509057, at *1 (W.D. N.C. Oct. 31, 2014) (explaining that “courts have repeatedly rejected

arguments . . . by individuals who claim that they are not subject to the laws of the . . . individual

States by virtue of their ‘Moorish American’ citizenship”). This is so because “[r]egardless of an

individual’s claimed status of descent, be it as a ‘sovereign citizen,’ a ‘secured -party creditor,’ or

a ‘flesh-and-blood human being,’ that person is not beyond the jurisdiction of the courts.” United

States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011); see United States v. White, 480 F. App’x. 193,

194 (4th Cir. 2012) (“Neither the citizenship nor the heritage of a defendant constitutes a key

ingredient to a . . . court’s jurisdiction in criminal prosecutions. . . .”). Fowler-Bey’s status as a

Moorish American does not render his conviction unconstitutional or otherwise infirm.

       Finally, the Court declines to issue a certificate of appealability.          A certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U. S.C. § 2253(c)(2); see Buck v. Davis, 137 S.Ct. 759, 773 (2017). The

petitioner “must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004)

(citation and internal quotation marks omitted), or that “the issues presented are adequate to



                                                  5
          Case 8:18-cv-01235-PX Document 33 Filed 05/06/20 Page 6 of 6



deserve encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). No

such showing has been made. See 28 U. S.C. § 2253(c)(2). Fowler-Bey, however, may request

that the United States Court of Appeals for the Fourth Circuit issue such a certificate. See Lyons

v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).

       A separate Order follows.


                                                            /S/
                                             Paula Xinis
                                             United States District Judge




                                                6
